Exhibit 10.66

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

SUPPLEMENTAL CONFIRMATION

 

To:   

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:   

Morgan Stanley & Co. LLC

Subject:   

Accelerated Stock Buyback

Date:   

February 8, 2018

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Morgan Stanley & Co.
LLC(“MSCO”) and Fifth Third Bancorp (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between MSCO and Counterparty as of the relevant Trade Date for
the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of July 29, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:  

February 8, 2018

Forward Price Adjustment Amount:  

[**]* 

Calculation Period Start Date:  

February 9, 2018

Scheduled Termination Date:  

May 10, 2018

First Acceleration Date:  

[**]*

Prepayment Amount:  

$318,000,000

Prepayment Date:  

February 12, 2018

Initial Shares:   8,691,318 Shares; provided that if, in connection with the
Transaction, MSCO is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that MSCO is able to so borrow or
otherwise acquire, and MSCO shall use reasonable good faith efforts to borrow or
otherwise acquire a number of Shares equal to the shortfall in the Initial Share
Delivery and to deliver such additional Shares as soon as reasonably
practicable. The aggregate of all Shares delivered to Counterparty in respect

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

A - 1



--------------------------------------------------------------------------------

   of the Transaction pursuant to this paragraph shall be the “Initial Shares”
for purposes of “Number of Shares to be Delivered” in the Master Confirmation.
Initial Share Delivery Date:    February 12, 2018 Ordinary Dividend Amount:   
[**]* Scheduled Ex-Dividend Dates:    March 28, 2018 Termination Price:    [**]*
Additional Relevant Days:    The 5th Exchange Business Days immediately
following the Calculation Period.

3. Counterparty represents and warrants to MSCO that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

[Remainder of Page Intentionally Blank]

 

 

 

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

A - 2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by MSCO) correctly sets forth the terms of the agreement between
MSCO and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to MSCO
Bank Securities Inc., Facsimile No (212) 507-4338

 

Yours faithfully,

MORGAN STANLEY & CO. LLC By: /s/ DARREN MCCARLEY

Name: Darren McCarley

Title: Managing Director

 

Agreed and Accepted By:

FIFTH THIRD BANCORP

By:

 

/s/ JAMES C. LEONARD

 

Name: James C. Leonard

 

Title: Treasurer

 

 

 

[Signature Page to Supplemental Confirmation]